Title: Report on Conference with Robert R. Livingston, [21 December] 1782
From: Madison, James
To: 


[21 December 1782]
The Committee appointed to confer with the Secy of F. A. on the subject of his Department report
That he is willing, if it be the desire of Congress, to remain in the said Department until the ensuing Spring, but that it will be necessary for him to make a short visit to the State of N.Y. in the Month of Jany. which the Committee think will not probably interfere with the public business. They accordingly propose,
That the election of a Secy for F.A. be postponed untill the first Monday in May next & that Mr. Livingston be requested to continue to discharge the duties of that Department until such election shall be made.
That he have leave of absence for the purpose of making a visit to the State of N. Yorke
